Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6, that:  Xue and Griffin, alone or in any reasonable combination, do not disclose, teach, or suggest, at least, "a first valve between the desiccant chamber and the ion mobility spectrometer and switchable between an operating state and a regenerating state, the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state, the valve being in the regenerating state during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility spectrometer" as recited in claim 24.  
Applicant argues, see Remarks, pg(s). 7, that: There is no indication that a valve is necessarily a part of the air dryer of Xue. Xue describe a gas inlet 10 and a gas outlet 11. Xue does not describe any other gas inlets or outlets. Moreover, in paragraphs [0040] and [0041] Xue describes working state and a non-working state, respectively. The major differences described by Xue between the two states is that in the non-working state the heater is activated and cooling water is used to cool the heater once it is turned off. The is no discussion, teaching or suggestion in Xue that the air flow changes direction from the working state to the non-working state. Thus, the claimed valve is not necessarily a part of Xue and is not an inherent feature of Xue.
Applicant argues, see Remarks, pg(s). 7-8, that: Even assuming, arguendo, that some form of valve were used in conjunction with Xue, there is no teaching or suggestion that such a 
Applicant argues, see Remarks, pg(s). 8, that:  Conversely, the system of claim 24 includes "a first valve between the desiccant chamber and the ion mobility spectrometer and switchable between an operating state and a regenerating state, the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state, the valve being in the regenerating state during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility spectrometer." As taught by Griffin, valves 342 to not prevent the supply of dry drift gas to the ion mobility spectrometer. If fact, the valves 342 function in just the opposite manner to ensure dry drift gas is supplied to the ion mobility spectrometer at all times. Griffin does not disclose, teach or suggest a first valve as recited in claim 24.

In response to item(s) 2-5 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Xue et al. (EP 3029714 A1) discloses (fig. 3, “working time”/ “adsorption mode”) that dried gas is delivered to the downstream “migration tube” to an “ion mobility spectrometer” (fig. 3, “adsorption mode”, see arrows). Also, Xue discloses (fig. 3, “non-working time”/ “desorption mode”) that “air” is sent through the “air dryer”/”heating element”  and “impurity” gas is sent somewhere besides the “migration tube” to the “ion mobility spectrometer” (see arrows for air/gas flow). It is apparent, from fig. 3, that the “impurity” air flow (from the “air dryer”) is not desired to be sent into the “migration tube” of the “ion mobility spectrometer” (as only the “dried gas” is sent to the IMS.  Therefore some sort of gas/air flow controlling configuration/device/valve must be required to control the air/gas flow either to the “ion mobility spectrometer” or not to the “ion mobility spectrometer”, per fig. 3.  Note, a valve is a device or object that regulates, directs or controls the flow of a fluid by opening, closing, or partially obstructing various passageways.  
Xue discloses the elements of claim 24 of: 
a first valve (fig. 3, not illustrated) between the desiccant chamber (fig. 2, 6) (fig. 3, “air dryer”) and “the ion mobility spectrometer” and switchable (abstract) (between an operating state [0040 Note adsorption mode] (fig. 3, adsorption mode/working time) and a regenerating state [0041 Note desorption mode] (fig. 3, desorption mode/non-working time), the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state [0040] (fig. 3, adsorption mode/working time; air to “air dryer”  to “dried gas” to IMS “migration tube”), and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state [0041] (fig. 3, desorption mode/non-working time, air to “air dryer”  to “impurity” flow which does not flow to the IMS “migration tube”), 
the valve (not illustrated) being in the regenerating state [0041 Note desorption mode] during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility 
[0020] [0022-0025] [0040-0043].
Election/Restrictions
1. 	Applicant's election without traverse of Group Ill and sub-group SG-X, corresponding to claims 24-25, 27, 31-33 and 37-40, in the reply filed on 2/11/2020 is acknowledged.
2. 	Claims 24-25, 27, 31-33, 37-40, and 42 will be examined.  Claims 26, 28-30, 34-36, and 41 are withdrawn.
Allowable Subject Matter
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 38, the search did not find or make obvious the chemical trace detection system of claim 37, further comprising a check valve fluidly coupled to the desiccant chamber.
Claim 39 is dependent upon claim 38.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 24-25, 27, 31-33, 37, 40 and 42 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Xue et al. (EP 3029714 A1) in view of Griffin et al. (US 20120068061 A1).
Regarding claim 24, Xue discloses a chemical trace detection system (abstract) (figs. 1-3), comprising:
an ion mobility spectrometer (abstract) to detect one or more substances of interest when supplied with dry drift gas; and 
a regenerable dryer assembly (fig. 2, 9, 6, 2, 1) [0022-0023] (abstract) fluidly coupled with the ion mobility spectrometer (not illustrated) [0022] (abstract) to supply dry drift gas to the ion mobility spectrometer, the dryer assembly including: 

a desiccant chamber (fig. 2, 6) [0022] (abstract) fluidly 
a heater (fig. 2, 1, 2) to heat the regenerable desiccant material during a regeneration protocol; and
a first valve (fig. 3, not illustrated) between the desiccant chamber (fig. 2, 6) (fig. 3, “air dryer”) and the ion mobility spectrometer and switchable (abstract) (between an operating state [0040 Note adsorption mode] (fig. 3, adsorption mode/working time) and a regenerating state [0041 Note desorption mode] (fig. 3, desorption mode/non-working time), the valve fluidly coupling the desiccant chamber to the ion mobility spectrometer in the operating state [0040] (fig. 3, adsorption mode/working time; air to “air dryer”  to dried gas to IMS migration tube), and fluidly uncoupling the desiccant chamber from the ion mobility spectrometer in the regenerating state [0041] (fig. 3, desorption mode/non-working time, air to “air dryer”  to “impurity” flow which does not flow to the IMS “migration tube”), 
the valve (not illustrated) being in the regenerating state [0041 Note desorption mode] during the regeneration protocol to prevent the supply of dry drift gas to the ion mobility spectrometer (fig. 3, adsorption mode/working time; depicts gas flow to either the IMS “migration tube” or to an “impurity” flow which is not shown going to the IMS “migration tube”)

(Note, a valve is a device or object that regulates, directs or controls the flow of a fluid by opening, closing, or partially obstructing various passageways.).
     	Though Xue inherently has a means that moves gas/air through the system; Xue fails to explicitly disclose the gas/air moving means as a pump.
Griffin, however, discloses an ion mobility device [0027] for measuring a sample (abstract) (fig. 1, 110, 120, 120, 140) with a gas dryer (350) using a desiccant [0042] and 
a valve (fig. 3, valve 342’s left and right side of fig. 3) fluidly coupled to a pump (340) [0039], and a desiccant chamber (350) which connect to a downstream ion mobility analysis device (110 to 120, 120, 140); [0042] [0044].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Xue, with a pump and valve in the above claimed relationship, as taught by Griffin, to use as a substitution of one known valve configuration for a gas dryer for another (i.e., with a valve and pump in the above claimed relationship) to obtain predictable moisture control results.

     	Regarding claim 25, Xue discloses that the heater (fig. 2; 1, 2) (fig. 3; “air dryer”, “heating element”) is a part of a temperature control assembly including a cooler (fig. 3; “air dryer”, “water cooling device”) to cool the regenerable desiccant material (fig. 2; in 6) (fig. 3; “air dryer”); 
 (col. 3, lines 5-10) (abstract) [0024-0025];
(Note the water cooling cools (fig. 2; into port 7) the air dryer (housing 9) which in turns also cools the desiccant material (inside chamber 6) of the air dryer (9)).

Regarding claim 27, Xue discloses that the temperature control assembly (9) is placed between 
Though Xue inherently has a means that moves gas/air through the system; Xue fails to explicitly disclose the gas/air moving means as a pump upstream of the desiccant chamber.
Griffin, however, discloses an ion mobility device [0027] for measuring a sample (abstract) (fig. 1, 110, 120, 120, 140) with a gas dryer (350) using a desiccant [0042] and 
a valve (fig. 3, valve 342’s left and right side of fig. 3) fluidly coupled to an upstream pump (340) [0039], and a desiccant chamber (350) which connect to a downstream ion mobility analysis device (110 to 120, 120, 140); [0042] [0044]; and is obvious for the reasons discussed supra with reference to claim 24, see previous.

     	Regarding claim 31, Xue discloses that the heater (fig. 2; 1, 2) (fig. 3; “air dryer”, “heating element”) is configured to heat the regenerable desiccant material (in 6 which is inside of 9) to a regeneration temperature between 100° C and 350° C [0035] 
	[0035 Note the heating element is heated up to a temperature in a range of 150-400 degrees].
     	Regarding claim 32, Xue discloses that the heater (fig. 2; 1, 2) (fig. 3; “air dryer”, “heating element”) is configured to heat the regenerable desiccant material (in 6 which is inside of 9) to a regeneration temperature between 200° C and 350° C [0035] 
	[0035 Note the heating element is heated up to a temperature in a range of 150-400 degrees].

     	Regarding claim 33, Xue discloses a controller (not illustrated) (inherent) [0041-0042] operatively coupled to 
     	Though Xue inherently has a means that moves gas/air through the system; Xue fails to explicitly disclose the gas/air moving means as a pump.
Griffin, however, discloses an ion mobility device [0027] for measuring a sample (abstract) (fig. 1, 110, 120, 120, 140) with a gas dryer (350) using a desiccant [0042] and 
a valve (fig. 3, valve 342’s left and right side of fig. 3) fluidly coupled to an upstream pump (340) [0039], and a desiccant chamber (350) which connect to a downstream ion mobility analysis device (110 to 120, 120, 140); [0042] [0044]; and is obvious for the reasons discussed supra with reference to claim 24, see previous.

Regarding claim 37, the Xue discloses a valve (fig. 3; not illustrated) for controlling gas flow relative to a desiccant chamber (fig. 2, 6) (fig. 3, “air dryer”, “dried gas”); and the combined references disclose the elements of claim 24, see previous.
     	But Xue fails to disclose a second valve fluidly coupled to the pump, the desiccant chamber, and the first valve, the second valve having an operating state in which gas from the pump flows through the desiccant chamber and the first valve to the ion mobility spectrometer and a regenerating state in which gas from the pump bypasses the desiccant chamber to the first valve through the second valve.
Griffin, however, discloses an ion mobility device [0027] for measuring a sample (abstract) (fig. 1, 110, 120, 120, 140) with a gas dryer using a desiccant [0042] and 
a second valve (fig. 3, valve 342 right side of fig. 3) fluidly coupled to the pump (340) [0039], the desiccant chamber (350), and the first valve (fig. 3, valve 342 left side), the second valve (valve 342 right side) having an operating state in which gas from the pump (to line 364) flows through the desiccant chamber (350) and the first valve (342 left side) to the ion mobility spectrometer (to 110, and 10 120, 130, 140) and a regenerating state in which gas from the 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Xue, with a second valve in the above claimed relationship, as taught by Griffin, to use as a substitution of one known valve configuration for a gas dryer for another (i.e., with a second valve in the above claimed relationship) to obtain predictable moisture control results.

     	Regarding claim 40, Xue discloses that the desiccant chamber (fig. 2; 6 in dryer housing 9) (fig. 3; “air dryer”) is the sole source of dry drift gas for the ion mobility spectrometer (fig. 3; not illustrated downstream of the “air dryer” and “migration tube”) [0022] [0040-0041].	

Regarding claim 42 Xue discloses that in the operating state [0040 Note adsorption mode] (fig. 3, adsorption mode/working time) the first valve (fig. 3, not illustrated) directs dry drift gas (fig. 3, “dried gas”) to the ion mobility spectrometer (fig. 3, “dried gas” flow arrow to “migration tube” to “ion mobility spectrometer”) from the desiccant chamber (fig. 3, “air dryer”/”heating element”) and  
in the regenerating state  [0041 Note desorption mode] (fig. 3, desorption mode/non-working time) the first valve prevents the supply of dry drift gas (fig. 3, “air” to “heating element”/”air dryer” to “impurity” air flow) to the ion mobility spectrometer and couples the desiccant chamber (fig. 3, “air dryer”/”heating element”) to a fluid pathway that allows moisture from the desiccant chamber to egress therefrom (fig. 3, “desorption mode”/”non-working time”, “air” flows to “air dryer” and then to an “impurity” flow, which does not flow to the IMS “migration tube”, see arrows)
[0020] [0022-0025] [0040-0043]; (abstract);
regulates, directs or controls the flow of a fluid by opening, closing, or partially obstructing various passageways.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881